Exhibit 10.2

 

AMENDED AND RESTATED PROMISSORY NOTE

(Boston Mills/Brandywine)

 

 

 

$23,293,296.00

December 1, 2014

 

 

FOR VALUE RECEIVED, PEAK RESORTS, INC., a Missouri corporation, BOSTON MILLS SKI
RESORT, INC., an Ohio corporation, BRANDYWINE SKI RESORT, INC., an Ohio
corporation, and DELTRECS, INC., an Ohio corporation (collectively, jointly and
severally, “Borrower”), hereby promise to pay to the order of EPT SKI
PROPERTIES, INC., a Delaware corporation (together with any and all of its
successors and assigns and/or any other holder of this Note, “Lender”), without
offset, in immediately available funds in lawful money of the United States of
America, at 909 Walnut Street, Suite 200, Kansas City, Missouri 64106, the
principal sum of TWENTY-THREE MILLION TWO HUNDRED NINETY-THREE THOUSAND TWO
HUNDRED NINETY-SIX AND NO 100 DOLLARS ($23,293,296.00) together with interest on
the unpaid principal balance of this Note as hereinafter provided.  Interest
shall be calculated on the basis of a 360 day year.

 

Section 1               Payment.  Commencing on January 1, 2015, and continuing
on the same day of each month thereafter until the Maturity Date, the Borrower
shall pay interest only on the unpaid principal balance of this Note at the rate
of interest set forth in Section 3 below.  The entire principal balance of this
Note, together with all accrued and unpaid interest and all other amounts
payable hereunder shall be due and payable in full on December 1, 2034 (the
“Maturity Date”), the final maturity of this Note.

 

Section 2               Security; Loan Documents.  This Note evidences a loan
made by Lender to the Borrower pursuant to a Master Credit and Security
Agreement of even date herewith, by and between the Borrower and Lender (as
amended, modified or supplemented from time to time, the “Loan Agreement”). 
This Note shall be secured by (a) that certain Amended and Restated Mortgage,
Assignment of Rents, Security Agreement, and Fixture Filing (as the same may
from time to time be amended, restated, modified or supplemented, the “Boston
Mills Mortgage”), of even date herewith, from Boston Mills Ski Resort, Inc., to
Lender, conveying and encumbering certain real and personal property more
particularly described therein and located in Boston, Ohio, and commonly known
as the Boston Mills Ski Resort (the “Boston Mills Property”); (b) that certain
Amended and Restated Mortgage, Assignment of Rents, Security Agreement, and
Fixture Filing (as the same may from time to time be amended, restated, modified
or supplemented, the “Brandywine Mortgage”, together with the Boston Mills
Mortgage, the “Mortgage”), of even date herewith, from Brandywine Ski
Resort, Inc., to Lender, conveying and encumbering certain real and personal
property more particularly described therein and located in Sagamore Hills,
Ohio, and commonly known as the Brandywine Ski Resort (the “Brandywine
Property”, together with the Boston Mills Property, the “Property”); and (c) the
Master Debt Service Reserve and Security Agreement (as the same may from time to
time be amended, restated, modified or supplemented, the “Debt Service
Agreement”) by and between Lender and Borrower of even date herewith.  This
Note, the Mortgage, the Loan Agreement and all other documents now or hereafter
securing, guaranteeing or executed in connection with the loan evidenced by this
Note (the “Loan”), as the same may from time to time be amended, restated,
modified or supplemented, are herein sometimes called individually a “Loan
Document” and together the “Loan Documents.”

 

Section 3               Interest Rate.

 

(a) Initial Rate.  The unpaid principal balance of this Note from day to day
outstanding shall initially bear interest at a rate of TEN AND THIRTEEN
HUNDREDTHS percent (10.13%) per annum.

 

(b) Annual Rate Adjustment.  On October 1, 2015, and on the first day of
October of each year thereafter (the “Adjustment Date”) until the Maturity Date,
the rate of interest shall be increased each year

 





--------------------------------------------------------------------------------

 

 

by the lesser of the following: (x) three (3) times the percentage increase in
the CPI (as hereinafter defined) from the CPI in effect on the applicable
Adjustment Date over the CPI in effect on the immediately preceding Adjustment
Date, in each case rounded to the nearest one-hundredth of a percent; or (y) one
and one-half percent (1.5%) (i.e., the rate of interest shall be increased to an
amount equal to the rate of interest in the previous year multiplied by 1.015). 
For the purposes hereof, “CPI” shall mean the Consumer Price Index for all Urban
Consumers, U.S. City Average, published by the Bureau of Labor Statistics of the
United States Department of Labor (base year 1982-84=100).

 

(c) Past Due Rate.  Any principal of, and to the extent permitted by applicable
law, any interest on this Note, and any other sum payable hereunder, which is
not paid when due (without regard to any applicable grace periods), shall bear
interest, from the date due and payable until paid, payable on demand, at a rate
per annum (the “Past Due Rate”) equal to the per annum interest rate from time
to time publicly announced by Citibank, N.A., New York, New York as its base
rate, plus four percent (4%), but in no event shall the Past Due Rate ever be
less than the rate of interest set forth in subsection (a) above, (as adjusted
pursuant to subsection (b) above and sometimes referred to herein as the
“standard rate of interest”) plus 200 basis points (2.00%).  If Citibank, N.A.
discontinues reporting a base rate, then the base rate shall be such other base
rate as Lender designates to be the successor base rate.

 

Section 4               Prepayment.  Borrower shall have no right to prepay all
or any part of the principal of this Note prior to its scheduled Maturity Date
without Lender’s consent, which consent shall be held by Lender in its sole
discretion.

 

Section 5               Late Charges.  If Borrower shall fail to make any
payment under the terms of this Note (other than the payment due at maturity)
within fifteen (15) days after the date such payment is due, Borrower shall pay
to Lender on demand a late charge equal to four percent (4%) of the amount of
such payment.  Such fifteen (15) day period shall not be construed as in any way
extending the due date of any payment.  The late charge is imposed for the
purpose of defraying the expenses of Lender incident to handling such delinquent
payment.  This charge shall be in addition to, and not in lieu of, any other
amount that Lender may be entitled to receive or action that Lender may be
authorized to take as a result of such late payment.

 

Section 6               Certain Provisions Regarding Payments.  All payments
made under this Note shall be applied, to the extent thereof, to late charges,
to accrued but unpaid interest, to unpaid principal, and to any other sums due
and unpaid to Lender under the Loan Documents, in such manner and order as
Lender may elect in its sole discretion, any instructions from Borrower or
anyone else to the contrary notwithstanding.  Remittances shall be made without
offset, demand, counterclaim, deduction, or recoupment (each of which is hereby
waived) and shall be accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practice of the collecting
bank or banks.  Acceptance by Lender of any payment in an amount less than the
amount then due on any indebtedness shall be deemed an acceptance on account
only, notwithstanding any notation on or accompanying such partial payment to
the contrary, and shall not in any way (a) waive or excuse the existence of an
Event of Default (as hereinafter defined), (b) waive, impair or extinguish any
right or remedy available to Lender hereunder or under the other Loan Documents,
or (c) waive the requirement of punctual payment and performance or constitute a
novation in any respect.  Payments received after 2:00 o’clock p.m. central
standard time shall be deemed to be received on, and shall be posted as of, the
following business day.  Whenever any payment under this Note or any other Loan
Document falls due on a Saturday, a Sunday or another day on which the offices
of Lender are not open for the conduct of its banking business at the place
where this Note is payable, such payment may be made on the next succeeding day
on which the offices of Lender are open for such business.

 

Section 7               Events of Default.  The occurrence of any one or more of
the following shall constitute an “Event of Default” under this Note:

 

2

 





--------------------------------------------------------------------------------

 

 

(a)           Borrower fails to pay when and as due and payable any amounts
payable by Borrower to Lender under the terms of this Note and such amount
remains unpaid beyond a period of ten (10) days after written notice of such
default is given by Lender to Borrower.

 

(b)           Any covenant, agreement or condition in this Note is not fully and
timely performed, observed or kept, subject to any applicable grace or cure
period set forth in the Loan Documents.

 

(c)           An Event of Default (as therein defined) occurs under any of the
Loan Documents other than this Note (subject to any applicable grace or cure
period), including without limitation the Mortgage and Loan Agreement.

 

Section 8               Remedies.  Upon the occurrence of an Event of Default,
Lender may at any time thereafter exercise any one or more of the following
rights, powers and remedies:

 

(a)           Lender may accelerate the Maturity Date and declare the unpaid
principal balance and accrued but unpaid interest on this Note, and all other
amounts payable hereunder and under the other Loan Documents, at once due and
payable, and upon such declaration the same shall at once be due and payable.

 

(b)           Lender may set off the amount due against any and all accounts,
credits, money, securities or other property now or hereafter on deposit with,
held by or in the possession of Lender to the credit or for the account of
Borrower, without notice to or the consent of Borrower.

 

(c)           Lender may exercise any of its other rights, powers and remedies
under the Loan Documents or at law or in equity.

 

Section 9               Remedies Cumulative.  All of the rights and remedies of
Lender under this Note and the other Loan Documents are cumulative of each other
and of any and all other rights at law or in equity, and the exercise by Lender
of any one or more of such rights and remedies shall not preclude the
simultaneous or later exercise by Lender of any or all such other rights and
remedies.  No single or partial exercise of any right or remedy shall exhaust it
or preclude any other or further exercise thereof, and every right and remedy
may be exercised at any time and from time to time.  No failure by Lender to
exercise, nor delay in exercising, any right or remedy shall operate as a waiver
of such right or remedy or as a waiver of any Event of Default.

 

Section 10             Costs and Expenses of Enforcement.  Borrower agrees to
pay to Lender on demand all costs and expenses incurred by Lender in seeking to
collect this Note or to enforce any of Lender’s rights and remedies under the
Loan Documents, including court costs and reasonable attorneys’ fees and
expenses, whether or not suit is filed hereon, or whether in connection with
bankruptcy, insolvency or appeal.

 

Section 11             Service of Process.  Borrower hereby consents to process
being served in any suit, action, or proceeding instituted in connection with
this Note by the mailing of a copy thereof by certified mail, postage prepaid,
return receipt requested, to Peak Resorts, Inc., at its address specified in the
Loan Agreement. Borrower irrevocably agrees that such service shall be deemed to
be service of process upon each party executing this Note as Borrower in any
such suit, action, or proceeding.  Nothing in this Note shall affect the right
of Lender to serve process in any manner otherwise permitted by law and nothing
in this Note will limit the right of Lender otherwise to bring proceedings
against Borrower in the courts of any jurisdiction or jurisdictions, subject to
any provision or agreement for arbitration or dispute resolution set forth in
the Loan Agreement.

 

3

 





--------------------------------------------------------------------------------

 

 

Section 12             Heirs, Successors and Assigns.  The terms of this Note
and of the other Loan Documents shall bind and inure to the benefit of the
heirs, devisees, representatives, successors and assigns of the parties.  The
foregoing sentence shall not be construed to permit Borrower to assign the Loan
except as otherwise permitted under the Loan Documents.

 

Section 13             General Provisions.  Time is of the essence with respect
to Borrower’s obligations under this Note.  Borrower and each party executing
this Note as Borrower hereby severally (a) waive demand, presentment for
payment, notice of dishonor and of nonpayment, protest, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notices
(except any notices which are specifically required by this Note or any other
Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that Lender shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and
(e) submit (and waive all rights to object) to non-exclusive personal
jurisdiction of any state or federal court sitting in the state and county in
which the Property is located for the enforcement of any and all obligations
under this Note and the other Loan Documents; (f) agree that their liability
under this Note shall not be affected or impaired by any determination that any
title, security interest or lien taken by Lender to secure this Note is invalid
or unperfected; and (g) hereby subordinate to the Loan and the Loan Documents
any and all rights against Borrower and any security for the payment of this
Note, whether by subrogation, agreement or otherwise, until this Note is paid in
full.  A determination that any provision of this Note is unenforceable or
invalid shall not affect the enforceability or validity of any other provision
and the determination that the application of any provision of this Note to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.  This Note may not be amended except in a writing specifically
intended for such purpose and executed by the party against whom enforcement of
the amendment is sought.  Captions and headings in this Note are for convenience
only and shall be disregarded in construing it.  This Note and its validity,
enforcement and interpretation shall be governed by the laws of the State of
Missouri (without regard to any principles of conflicts of laws) and applicable
United States federal law.  Whenever a time of day is referred to herein, unless
otherwise specified such time shall be the local time of the place where payment
of this Note is to be made.  The words “include” and “including” shall be
interpreted as if followed by the words “without limitation.”

 

Section 14             Notices.  Any notice, request, or demand to or upon
Borrower or Lender shall be deemed to have been properly given or made when
delivered in accordance with the terms of the Loan Agreement regarding notices.

 

Section 15             Amended and Restated Note.  This Promissory Note,
together with the Amended and Restated Promissory Note (Jack Frost/Big Boulder)
of even date herewith, consolidates, amends, renews, restates and supercedes
that certain Fifth Amended and Restated Promissory Note dated July 13, 2012 in
favor of Lender in the original principal amount of FIFTY-SIX MILLION SEVEN
THOUSAND EIGHT HUNDRED AND NO 100 DOLLARS ($56,007,800.00) (the “Prior Note”). 
The Borrower and the Lender intend that the indebtedness reflected by this
Promissory Note shall continue to be fully and completely secured by all liens
originally given as security for the Prior Note, according to the same
perfection and priority.  This instrument constitutes a consolidation, amendment
and renewal, and not a novation, of the Prior Note.

 

4

 





--------------------------------------------------------------------------------

 

 

Section 16.            Joint and Several Liability.   The liabilities and
obligations of each of the undersigned shall be joint and several liabilities
and obligations.  The joint and several obligations of each of the undersigned
under this Note shall be absolute and unconditional and shall remain in full
force and effect until the entire principal, interest, penalties, premiums and
late charges, if any, on this Note and all additional payments, if any, due
pursuant to any other Loan Document (collectively, the “Obligations”) shall have
been paid and, until such payment has been made, shall not be discharged,
affected, modified or impaired on the happening from time to time of any event,
including, without limitation, any of the following, whether or not with notice
to or the consent of any of the undersigned: (a) the waiver, compromise,
settlement, release, termination or amendment (including, without limitation,
any extension or postponement of the time for payment or performance or renewal
or refinancing) of any or all of the Obligations or agreements of any of the
undersigned under this Note or any other Loan Document; (b) the failure to give
notice to any or all of the undersigned of the occurrence of a default under the
terms and provisions of this Note or any other Loan Document; (c) the release,
substitution or exchange by the holder of this note of any collateral securing
any of the Obligations (whether with or without consideration) or the acceptance
by the holder of this Note of any additional collateral or the availability or
claimed availability of any other collateral or source of repayment or any
nonperfection or other impairment of any collateral; (d) the release of any
person primarily or secondarily liable for all or any part of the Obligations,
whether by Lender or any other holder of the note or in connection with any
voluntary or involuntary liquidation, dissolution, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors or similar event or
proceeding affecting any or all of the undersigned or any other person or entity
who, or any of whose property, shall at the time in question be obligated in
respect of the Obligations or any part thereof; or (e) to the extent permitted
by law, any other event, occurrence, action or circumstance that would, in the
absence of this clause, result in the release or discharge of any or all of the
undersigned from the performance or observance of any obligation, covenant or
agreement contained in this Note.  The joint and several Obligations of the
undersigned to Lender under this Note shall remain in full force and effect (or
be reinstated) until Lender has received payment in full of all Obligations and
the expiration of any applicable preference or similar period pursuant to any
bankruptcy, insolvency, reorganization, moratorium or similar law, or at law or
equity, without any claim having been made before the expiration of such period
asserting an interest in all or any part of any payment(s) received by Lender.
The undersigned expressly agree that Lender shall not be required first to
institute any suit or to exhaust its remedies against any of the undersigned or
any other person or party to become liable hereunder or against any collateral,
in order to enforce this Note; and expressly agree that, notwithstanding the
occurrence of any of the foregoing, the undersigned shall be and remain,
directly and primarily liable for all sums due under this note and under the
loan documents.  On disposition by Lender of any property encumbered by any
collateral, the undersigned shall be and shall remain jointly and severally
liable for any deficiency.

 

Section 17.            Authority.  Each of the undersigned representatives of
Borrower represent that Borrower has full power, authority and legal right to
execute, deliver and perform its obligations pursuant to this Note, the
Mortgage, and the other Loan Documents and they constitute the valid and binding
obligations of Borrower.

 

Section 18             No Usury.  It is expressly stipulated and agreed to be
the intent of Borrower and Lender at all times to comply with applicable state
law or applicable United States federal law (to the extent that it permits
Lender to contract for, charge, take, reserve, or receive a greater amount of
interest than under state law) and that this Section shall control every other
covenant and agreement in this Note and the other Loan Documents.  If applicable
state or federal law should at any time be judicially interpreted so as to
render usurious any amount called for under this Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved, or received with
respect to the Loan, or if Lender’s exercise of the option to accelerate the
Maturity Date, or if any prepayment by Borrower results

 

5

 





--------------------------------------------------------------------------------

 

 

in Borrower having paid any interest in excess of that permitted by applicable
law, then it is Lender’s express intent that all excess amounts theretofore
collected by Lender shall be credited on the principal balance of this Note and
all other indebtedness secured by the Mortgage, and the provisions of this Note
and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder.  All sums paid or agreed to be paid to
Lender for the use or forbearance of the Loan shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan.

 

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE.  TO PROTECT YOU (BORROWER) AND US (LENDER) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

BORROWER AND LENDER HEREBY AFFIRM THAT THERE IS NO UNWRITTEN ORAL LOAN AGREEMENT
BETWEEN BORROWER AND LENDER WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

 





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

 

 

 

 

 

Borrower:

 

 

 

PEAK RESORTS, INC.,

 

a Missouri corporation

 

 

 

By:

/s/ Stephen J. Mueller

 

 

Stephen J. Mueller, Vice President

 

 

 

 

 

BOSTON MILLS SKI RESORT, INC.,

 

an Ohio corporation

 

 

 

By:

/s/ Stephen J. Mueller

 

 

Stephen J. Mueller, Vice President

 

 

 

 

 

BRANDYWINE SKI RESORT, INC.,

 

an Ohio corporation

 

 

 

By:

/s/ Stephen J. Mueller

 

 

Stephen J. Mueller, Vice President

 

 

 

 

 

DELTRECS, INC.,

 

an Ohio corporation

 

 

 

By:

/s/ Stephen J. Mueller

 

 

Stephen J. Mueller, Vice President

 

 

S-1

 

 



--------------------------------------------------------------------------------